SUPPLEMENTAL EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Perdue on 2/21/2021.

The application has been amended as follows: 

Claim 9, line 2, change “sequencing” to - - protein sequencing –

				Reasons for Allowance 

The following is an examiner’s statement of reasons for allowance: the instant invention directs to a method of determining ligands of macromolecules in a sample by using size exclusive chromatography (SEC) followed by further analysis to determine which ligand binds with which macromolecule in the sample. The conventional SEC was used for separation of target, e.g ligands-macromolecules complex, from the sample followed by analysis. The same Kaewkhomdee et al. (Anal. Bioanal. Chem. 2010 396:1355-1364), Manaskova-Postlerova et al. (J. Chromatography B  2011 879:100-106), Matczuk et al. (Analyst  2015 140:3492-3499), Strizak et al. (Science of Total Environment  470-471 (2014) 159-170) and  Bao et al. (Analytical Chem.  2014 86: 10016-10020). However, none of the references teaches or fairly suggests the instant method to release the ligand and macromolecule from the complex, subjecting the release eluates to further analysis and comparing the elution profile to determine which ligand bind to which macromolecule. The conventional prior art in the field always uses SEC followed by analyzing (e.g. mass spectrometery, HPLC) the complex in whole (both macromolecule and ligand), not separate, as shown in the above references. The closest prior art is the article of Bao et al. where Bao et al. teach using SEC followed by mass spectrometry for study protein-protein interaction (can be considered as ligand-macromolecule). Bao et al. also study the “released” ligand from macromolecule. However the “released” ligand is spontaneous, i.e.  no use of external force in contrast to the instant feature to release or dissociate (using external force, i.e. eluting) the ligand from the ligand-macromolecule complex. In another word, Bao et al. study the kinetic of protein-protein interaction, i.e. spontaneous Kon and Koff constant, which is distinct from the determining which ligand binds to which ligand in the current application. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641